Citation Nr: 0401762	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-14 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to March 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a April 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

Review of the record shows that the veteran was recently 
hospitalized at a VA medical facility.  The discharge summary 
from that hospitalization, which was from May 2002 to June 
2002, shows a diagnosis of post-traumatic stress disorder 
(PTSD), with a global assessment of functioning (GAF) score 
of 38.  The Board finds that this evidence raises the issue 
of entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.  AB v. Brown, 6 Vet. App. 
35 (1993).  This issue is considered to be intertwined with 
the issue of entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities and must be adjudicated by the RO.  Harris v. 
Derwinski, 1 Vet.App. 180 (1991).  The veteran most recent 
compensation examination evaluating his PTSD was in 1999.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should request copies of all 
records of outpatient treatment related 
to PTSD that the veteran has received 
since October 1999.  

3.  Thereafter, the veteran should be 
afforded a VA examination by a 
psychiatrist for the purpose of 
ascertaining the severity of his service-
connected PTSD.  All necessary special 
studies or tests are to be accomplished.  
The claims files should be made available 
to the examiner for review in connection 
with the examination.  It is requested 
that the examiner obtain a detailed 
clinical history.  If possible, a Global 
Assessment of Functioning (GAF) score 
attributable solely to the PTSD should be 
assigned.  The examiner is requested to 
offer an opinion as to impact the 
veteran's PTSD has on his ability to 
obtain and maintain substantially gainful 
employment.  All opinions should be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4.  Thereafter, it is requested that the 
RO adjudicate the issue of entitlement to 
an increased rating for PTSD.  If the 
claim is denied, the RO should provide to 
the veteran notification of that denial 
and the veteran's appellate rights.  The 
RO is informed that this issue is not 
before the Board for appellate 
consideration until timely perfected.

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




